 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 609 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Green of Wisconsin (for himself, Mr. English, and Mr. Ballenger) submitted the following resolution; which was referred to the Committee on Ways and Means 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the importation into the United States of products and services of foreign nationals who violate the intellectual property rights of persons under United States laws should be prohibited. 
 
 
That it is the sense of the House of Representatives that if— 
(1)nationals of a foreign country are violating copyrights, patents, or trademarks of persons under the laws of the United States, and 
(2)the government of that foreign country is not using its best efforts to end such violations, to respect those copyrights, patents, and trademarks, and to enforce internationally recognized laws and rules relating to intellectual property,then the United States Government should take steps to prohibit the importation of products or services of those nationals until the executive branch can certify to the Congress that those foreign nationals have ceased violating the copyrights, patents, and trademarks of persons under the laws of the United States, and that foreign country is using its best efforts to end such violations, to respect those copyrights, patents, and trademarks, and to enforce internationally recognized laws and rules relating to intellectual property.  
 
